Case 1:18-cv-10964-RBK-JS Document 58 Filed 07/02/20 Page 1 of 15 PageID: 1024



NOT FOR PUBLICATION

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                    CAMDEN VICINAGE
__________________________________
                                       :
SHIRLEY WHITE, Executrix of the Estate:
of Lee White, deceased, and in her own :
right                                  :
                                       :       Civil No. 18-10964 (RBK/JS)
               Plaintiff,              :
                                       :       OPINION
               v.                      :
                                       :
WILLINGBORO TOWNSHIP, et al.,          :
                                       :
               Defendants.             :
__________________________________ :

KUGLER, United States District Judge:

       This lawsuit for medical malpractice arises from the care and treatment rendered to

decedent Lee White on July 31, 2016. The decedent was treated at Lourdes Medical Center

Burlington (“Lourdes”), where he was pronounced dead by Omid Rowshan, M.D.

       This matter comes before the Court on Defendants Lourdes and Dr. Rowshan’s Motions

for Partial Summary Judgment. The first Motion (Doc. No. 37) seeks partial dismissal of Plaintiff’s

claims on the basis that (1) the Affidavits of Merit (“AOMs”) submitted by Plaintiff do not support

vicarious liability against Lourdes and Dr. Rowshan for the negligence of unnamed agents,

servants and employees of Lourdes sued under fictitious names, and (2) that no cognizable claim

under 42 U.S.C. § 1983 can be asserted against Lourdes and Dr. Rowshan. The second Motion

(Doc. No. 38) seeks to cap damages against Lourdes at $250,000 pursuant to the New Jersey

Charitable Immunity Act, N.J.S.A. 2A:53A–8. For the reasons that follow, the Defendants’ first




                                                1
Case 1:18-cv-10964-RBK-JS Document 58 Filed 07/02/20 Page 2 of 15 PageID: 1025



Motion is GRANTED, while their second Motion is GRANTED IN PART and DENIED IN

PART.

I.      BACKGROUND

        On July 31, 2016, decedent Lee White began having trouble breathing and was transported

to Defendant Lourdes by emergency medical services. (Doc. No. 1 (“Pl. Compl.”) at ¶18–30). The

decedent was transported to the Lourdes Emergency Room between 6:17 and 6:18 a.m.;

resuscitation began at 6:22 a.m., by which time the decedent was already dead. (Doc. No. 44-5

(“Pl. Brief B Ex. E”) at 9; Doc. No. 44-6 (“Pl. Brief B Ex. F”) at 2; Doc. No. 44-8 (“Pl. Brief B

Ex. H”) at 23). Defendant Omid Rowshan, M.D., who treated the decedent at Lourdes, pronounced

the decedent’s death from cardiac respiratory failure at 6:35 p.m. (Pl. Compl. at ¶34).

        On June 22, 2018, Plaintiff Shirley White, Executrix of the Estate of the decedent, filed a

medical negligence action against Lourdes, Dr. Rowshan, and a number of other emergency

medical services professionals, holding them professionally liable for failing to provide reasonable

and adequate healthcare to the decedent. Plaintiff’s complaint contains five counts: wrongful death

(Count I), survival action (Count II), violation of 42 U.S.C. § 1983 (Count III), negligence (Count

IV), and corporate negligence (Count V). In all counts except for Count V, Plaintiff asserts that

Lourdes and Dr. Rowshan are vicariously liable for the actions of various unnamed Lourdes

employees.

        Defendants Lourdes and Dr. Rowshan filed their answer on July 27, 2018. Plaintiff timely

submitted two AOMs: one by Dr. Tyrone J. Krause on July 3, 2018 (Doc. No. 3), and the other by

Dr. Ronald A. Paynter on August 8, 2018 (Doc. No. 11). The AOMs, using exactly the same

language, provide, in pertinent parts:

        In my professional opinion, there exists a reasonable probability that the care, skill,
        and or knowledge exercised and/or exhibited by Willingboro Township,



                                                  2
Case 1:18-cv-10964-RBK-JS Document 58 Filed 07/02/20 Page 3 of 15 PageID: 1026



       Willingboro Township Emergency Services, Erik Anderson, Kirk Holmes, Virtua
       Emergency Medical Services, Lourdes Medical Center-Burlington, and Omid
       Rowshan, M.D., jointly and/or severally by and through their actual and/or
       ostensible servants, agents and/or employees, in the treatment, practice or work-
       related to Lee White, that is the subject of the complaint, fell outside acceptable
       professional or occupational standards or treatment practices and was a cause of
       harm to Lee White, deceased.

(Doc. 3 (“AOM by Dr. Tyrone J. Krause”) at 2; Doc. 11 (“AOM by Dr. Ronald A. Paynter”) at 2,

(emphasis added)).

       On August 8, 2019, Defendants filed a motion to dismiss on the grounds that (1) the AOMs

do not support the vicarious liability asserted against Lourdes and Dr. Rowshan for the negligence

of Lourdes Employees; and (2) no cognizable claim under 42 U.S.C. § 1983 can be asserted against

Lourdes and Dr. Rowshan. (Doc. No. 25-1). The Court dismissed the motion for failure to comply

with Local Civil Rule 56.1 on January 7, 2020. (Doc. No. 36).

       On January 24, 2020, Defendants filed their motions for Partial Summary Judgment. They

ask the Court to determine that: (1) the AOMs do not support the vicarious liability claims against

Lourdes and Dr. Rowshan Plaintiff asserts in Counts I, II, and IV, and therefore these claims must

be dismissed; (2) no cognizable claim under Section 1983 can be asserted against Lourdes and Dr.

Rowshan; and (3) that damages against Lourdes must be capped at $250,000 pursuant to the New

Jersey Charitable Immunity Act. (Doc. No. 37-3 (“Def. Brief A”); Doc. No. 38-2 (“Def. Brief B”)).

II.    LEGAL STANDARD

       The court should grant a motion for summary judgment when the moving party “shows

that there is no genuine dispute as to any material fact and that the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). An issue is “material” to the dispute if it could alter the

outcome, and a dispute of a material fact is “genuine” if “a reasonable jury could return a verdict

for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); Matsushida




                                                  3
Case 1:18-cv-10964-RBK-JS Document 58 Filed 07/02/20 Page 4 of 15 PageID: 1027



Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (“Where the record taken

as a whole could not lead a rational trier of fact to find for the non-moving party, there is no

‘genuine issue for trial.’ ”) (quoting First National Bank of Arizona v. Cities Service Co., 391 U.S.

253, 289 (1968)).

          The burden of establishing the nonexistence of a “genuine issue” is on the party moving

for summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). The moving party may

satisfy this burden by either (1) submitting affirmative evidence that negates an essential element

of the nonmoving party's claim; or (2) demonstrating to the Court that the nonmoving party's

evidence is insufficient to establish an essential element of the nonmoving party's case. Id. at 331.

Speculation, conclusory allegations, suspicions, or mere denials do not suffice to raise a genuine

dispute of material fact. Jutrowski v. Township of Riverdale, 904 F.3d 280, 288–289 (3d Cir. 2018).

          Once the moving party satisfies this initial burden, the nonmoving party “must set forth

specific facts showing that there is a genuine issue for trial.” Fed. R. Civ. P. 56(e). To do so, the

nonmoving party must “do more than simply show that there is some metaphysical doubt as to

material facts.” Matsushita, 475 U.S. at 586. Rather, to survive summary judgment, the nonmoving

party must “make a showing sufficient to establish the existence of [every] element essential to

that party’s case, and on which that party will bear the burden of proof at trial.” Celotex, 477 U.S.

at 322.

          In deciding whether there is any genuine issue for trial, the court is not to weigh evidence

or decide issues of fact. Anderson, 477 U.S. at 248. Because fact and credibility determinations

are for the jury, the non-moving party’s evidence is to be believed and ambiguities construed in

his favor. Id. at 255; Matsushida, 475 U.S. at 587.

III.      DISCUSSION




                                                   4
Case 1:18-cv-10964-RBK-JS Document 58 Filed 07/02/20 Page 5 of 15 PageID: 1028



       First, the Court examines whether the AOMs provided by Plaintiff are deficient. Next, the

Court discusses whether Plaintiff has a cause of action under Section 1983 against Defendants

Lourdes and Dr. Rowshan. Finally, the Court assesses whether Defendant Lourdes is entitled have

its damages capped at $250,000 pursuant to N.J.S.A. 2A:53A–8.

       A. Affidavits of Merit

       New Jersey’s Affidavit of Merit statute provides in relevant part:

       In any action for damages for personal injuries, wrongful death or property damage
       resulting from an alleged act of malpractice or negligence by a licensed person in
       his profession or occupation, the plaintiff shall, within 60 days following the date
       of filing of the answer to the complaint by the defendant, provide each defendant
       with an affidavit of an appropriate licensed person that there exists a reasonable
       probability that the care, skill or knowledge exercised or exhibited in the treatment,
       practice or work that is the subject of the complaint, fell outside acceptable
       professional or occupational standards or treatment practices. The court may grant
       no more than one additional period, not to exceed 60 days, to file the affidavit
       pursuant to this section, upon a finding of good cause.

N.J.S.A. 2A:53A–27(emphasis added).

       The statute’s “core purpose” is “to require plaintiffs to make a threshold showing that their

claim is meritorious, in order that meritless lawsuits readily could be identified at an early stage of

the litigation.” Paragon Contractors, Inc. v. Peachtree Condo. Ass'n, 997 A.2d 982, 985 (N.J.

2010) (internal quotation omitted). Further, “there is no legislative interest in barring meritorious

claims brought in good faith.” Id. (internal quotation omitted). The statute applies in cases such as

this one, where the “plaintiff’s claim . . . of liability hinges upon allegations of deviation from

professional standards of care by licensed individuals who worked for the named defendant.”

McCormick v. State, 144 A.3d 1260, 1267 (N.J. Super. Ct. App. Div. 2016).

       “Absent a showing of one of four limited exceptions, the failure to file the affidavit ‘shall

be deemed a failure to state a cause of action.’ ” Nuveen Mun. Tr. ex rel. Nuveen High Yield Mun.

Bond Fund v. WithumSmith Brown, P.C., 692 F.3d 283, 290–91 (3d Cir. 2012) (quoting N.J.S.A.


                                                  5
Case 1:18-cv-10964-RBK-JS Document 58 Filed 07/02/20 Page 6 of 15 PageID: 1029



2A:53A–29). The four limited exceptions are: “(1) where the defendant has failed to provide the

plaintiff requested medical information; (2) a narrow class of cases where professional negligence

can be demonstrated as a matter of ‘common knowledge;’ (3) where the plaintiff has substantially

complied with the affidavit-of-merit requirement; or (4) where the plaintiff can show

‘extraordinary circumstances’ that warrant equitable relief.” Estate of Bowser v. Atl. Cty., No. 18-

5606, 2019 WL 1277515, at *6 (D.N.J. Mar. 20, 2019) (internal citations and quotations omitted).

       Defendants argue that Plaintiff did not comply with the requirements of the AOM statute

for her vicarious liability claims predicated on the negligence of Lourdes’ employees and agents

other than Dr. Rowshan. In response Plaintiff claims that she did meet the requirements of the

AOM statute, and that even if she did not, at least one of the four exceptions described above

applies.

              i.   Plaintiff Failed to Comply with the Requirements of the AOM Statute

       Here, Defendants allege that Plaintiff failed to file an appropriate AOM pursuant to

N.J.S.A. 2A:53A-27 because while Plaintiff alleges that Lourdes and Dr. Rowshan are vicariously

liable for the actions of Lourdes Employees, her AOM did not specifically name these employees.

(See Doc. 37-3 at 8–9). Courts have repeatedly held that a plaintiff’s AOMs must specifically name

the employees whose negligence underlies her vicarious liability claims. See Estate of Bowser

2019 WL 1277515, at *6 (holding that plaintiff’s AOMs were deficient because they did not allege

any particularized acts of professional negligence or identify the negligent employees at issue);

Estate of Moore v. Cumberland Cty., No. 17-2839, 2018 WL 3455478 (D.N.J. July 18, 2018)

(holding that plaintiff’s AOM was deficient where is only described negligence on the part of

defendant’s “employees, agents, and/or workman [sic]” without providing specific names);

Johnson v. Handler, No. A-3862-13T3, 2015 WL 10677203, at *6–7 (Super. Ct. App. Div. Apr.




                                                 6
Case 1:18-cv-10964-RBK-JS Document 58 Filed 07/02/20 Page 7 of 15 PageID: 1030



15, 2016) (concluding that merely referring to a hospital’s “physicians and other health care

providers” in an AOM was insufficient to meet the requirements of the statute).

        In this case, the two AOMs state that “there exists a reasonable probability that the care,

skill, and or knowledge exercised and/or exhibited by . . . Lourdes Medical Center-Burlington,

and Omid Rowshan, M.D., jointly and/or severally by and through their actual and/or ostensible

servants, agents and/or employees, . . . fell outside acceptable professional or occupational

standards or treatment practices and was a cause of harm to Lee White, deceased.” (Doc. No. 3 at

2; Doc. No. 11 at 2 (emphasis added)). In light of the precedents cited above, it is clear that Plaintiff

failed to adequately identify the unnamed Lourdes’ employees in her AOMs, and thus failed to

comply with the requirements of the AOM statute.

             ii.    There Is No Substantial Compliance with the AOM Statute.

        Although Plaintiff failed to fully comply with the AOM statute, she contends that her

AOMs are in substantial compliance with the Rule because, (1) she sued not only the corporate

entity of Lourdes but also its employees and agents, albeit unnamed; and (2) there is no prejudice

to Defendants based upon the AOM in question. (Doc. No. 44 (“Pl. Brief B”) at 12).

        Substantial compliance requires establishing all of the following elements: “(1) lack of

prejudice to the defending party; (2) a series of steps taken to comply with statute involved; (3) a

general compliance with purpose of statute; (4) reasonable notice of petitioner's claim; and (5) a

reasonable explanation why there was not a strict compliance with statute.” Levine v. Kindred

Hospital New Jersey-Morris Cty., No. A-257-17T3, 2019 WL 1612998, at *6 (N.J. Super. Ct. App.

Div. Apr. 15, 2019) (quoting Ferreira v. Rancocas Orthopedic Assocs., 836 A.2d 779 (N.J. 2003)).

        Here, Plaintiff’s decision to sue various Lourdes’ employees under fictitious names does

not constitute any step toward compliance with the statute, as these names do not provide Lourdes




                                                   7
Case 1:18-cv-10964-RBK-JS Document 58 Filed 07/02/20 Page 8 of 15 PageID: 1031



and Dr. Rowshan with any meaningful notice of whose actions they are allegedly vicariously liable

for. Beyond suing these employees under fictitious names, Plaintiff has not taken any meaningful

steps towards complying with the statute. As such, her argument for substantial compliance plainly

fails.

             iii.   Defendants’ Failure to Provide Specific Names and to Object to the AOMs

                    Does Not Excuse the AOMs’ Deficiencies

         Plaintiff argues that her failure to name specific Lourdes employees in her AOMs should

be excused because Defendants failed to provide her the names of all of the Lourdes employees

who treated the decedent, thus triggering the “denial of medical information” or the “extraordinary

circumstances” exception. (See Doc. 44 at 12–13.) Assessing the validity of this argument requires

some background on how medical malpractice proceed in New Jersey state court.

         In an action of medical malpractice, New Jersey Rule of Court 4:5-3 requires that a

physician defendant “who admits to treating the plaintiff must include in his or her answer the field

of medicine in which he or she specialized at that time, if any, and whether his or her treatment of

the plaintiff involved that specialty.” N.J. Ct. R. 4:5-3. Moreover the New Jersey Appellate

Division has held that a “public entity” defendant sued for medical malpractice on a theory of

vicarious liability is “obligated to comply with Rule 4:5–3 by including in its answer the identities

and specialties of the physicians, if any, involved in the defendant's care, and whether the treatment

the defendant received involved those specialties.” McCormick v. State, 144 A.3d at 1269.

         Once the defendant files its answer, the plaintiff has sixty days to file an AOM in support

of her claim. N.J.S.A. 2A:53A–27. Further, within ninety days of the filing of the answer, the trial

court is supposed to hold a case management conference to remind the parties of the requirements

of the AOM statute and to permit the defendants to raise any objections they have to the sufficiency




                                                  8
Case 1:18-cv-10964-RBK-JS Document 58 Filed 07/02/20 Page 9 of 15 PageID: 1032



of the plaintiff’s AOMS. Buck v. Henry, 25 A.3d 240, 250 (N.J. 2011). The plaintiff is also obliged

to speak up at the conference if she believes she needs more information from the defendant to

produce a satisfactory AOM. McCormick, 144 A.3d at 1269. These case management conferences

are referred to as “Ferreira conferences,” after the case that created the requirement.

       “If the Ferreira conference fails to resolve a plaintiff's need for more information from

defendant to procure an appropriate AOM, the plaintiff must comply with the statutory scheme by

providing a ‘sworn statement in lieu of the [AOM]’ pursuant to N.J.S.A. 2A:53A–28, until the

necessary disclosure occurs.” McCormick, 144 A.3d at 1269. Under N.J.S.A. 2A:53A–28, the

plaintiff’s statement in lieu of an AOM should set forth that:

       [T]he defendant has failed to provide plaintiff with medical records or other records
       or information having a substantial bearing on preparation of the affidavit; a written
       request therefor along with, if necessary, a signed authorization by the plaintiff for
       release of the medical records or other records or information requested, has been
       made by certified mail or personal service; and at least 45 days have elapsed since
       the defendant received the request.

       Plaintiff argues that Defendants violated Rule 4:5–3 by failing to provide the specialties of

Dr. Rowshan or any information on the identities of the other employees who treated Lee White

in their answer. (Pl. Brief B at 12). Plaintiff further argues that if Defendants believed the AOMs

to be deficient, they should have raised their concerns at a Ferreira conference, and that their

failure to do so precludes the present motion. (Id. at 12–13).

       There are several problems with Plaintiff’s arguments. First, only “public entities” are

obliged under Rule 4:5–3 to disclose the names of all physicians involved in a plaintiff’s care in

their answers, and Plaintiff makes no argument that Lourdes is a public entity under New Jersey

law. Second, Rule 4:5–3 is a state court rule or procedure, and in most cases a federal court sitting

in diversity must apply federal rules of procedure, not state rules. See Erie R.R. Co. v. Tompkins,

304 U.S. 64, 78 (1938). As the Federal Rules of Civil Procedure contain no analogous requirement,



                                                 9
Case 1:18-cv-10964-RBK-JS Document 58 Filed 07/02/20 Page 10 of 15 PageID: 1033



 it seems doubtful whether Lourdes was under any obligation to disclose the names of Lee White’s

 treating physicians in its answer. And third, the Third Circuit has affirmatively held that the

 provision of a Ferreira conference is procedural, rather than substantive, state law, meaning that

 such conferences are not held in federal court. See Nuveen, 692 F.3d at 304–5. Consequently,

 Defendants can hardly be faulted for failing to raise objections at a conference that never took

 place.

          Moreover, even if Defendants were under some obligation to disclose the names of the

 other physicians who treated Lee White, Plaintiff’s deficient AOM would still not be excused. If

 the defendant fails to provide requested medical information, the Plaintiff’s remedy is to file a

 sworn statement pursuant to N.J.S.A. 2A:53A–28. Plaintiff’s failure to file any such statement

 means that her arguments regarding Defendants’ non-compliance with their obligations under the

 statute must fail.

              iv.     The Common Knowledge Exception Does Not Apply

          Finally, Plaintiff alleges that because Defendants’ negligence is arguably a matter of

 common knowledge rather than professional standards, an AOM is not necessary. (Pl. Brief B at

 12–17.) The common knowledge exception applies where “jurors’ common knowledge as lay

 persons is sufficient to enable them, using ordinary understanding and experience, to determine a

 defendant’s negligence without the benefit of the specialized knowledge of experts.” Hubbard ex

 rel. Hubbard v. Reed, 774 A.2d 495, 499 (N.J. 2001) (internal quotation omitted). Courts construe

 this exception narrowly to avoid non-compliance with the AOM statute. Id. at 501.

          The common knowledge doctrine typically only applies in cases involving a flagrant

 mistake by a medical professional. See, e.g., id. at 500–01 (finding doctrine applied where dentist

 pulled the wrong tooth); Sanzari v. Rosenfeld, 167 A.2d 625 (N.J. 1961) (finding doctrine applied




                                                 10
Case 1:18-cv-10964-RBK-JS Document 58 Filed 07/02/20 Page 11 of 15 PageID: 1034



 patient died due to dentist’s failure to ask patient about any history of hypertension); Bender v.

 Walgreen Eastern Co., Inc., 945 A.2d 120 (N.J. Super. Ct. App. Div. 2008) (finding doctrine

 applied when a pharmacist incorrectly filled a prescription with a drug with a similar name to the

 one requested); Mora v. U.S. Dep't of Homeland Sec. Immigration and Customs Enforcement, No.

 11-3321, 2013 WL 5180041, at *1, *7 (D.N.J. Sept. 13, 2013) (finding doctrine applied where

 individual in federal custody was never given any treatment after sustaining serious injuries during

 an assault); Jackson v. Fauver, 334 F. Supp. 2d 697 (D.N.J. 2004) (finding doctrine applied where

 personnel failed to follow instructions of inmate’s treating specialists).

           No such flagrant mistake is alleged in this case. Rather, Plaintiff asserts that Lourdes’ staff

 was negligent by delaying treatment for Lee White by 4-5 minutes. (Pl. Brief B at 15). Without

 expert testimony, it is doubtful that lay jurors can determine what effect such a delay has on a

 person suffering from a heart attack, and Plaintiff has cited no caselaw suggesting otherwise.

 Accordingly, the common knowledge exception does not apply here. And as Plaintiff’s AOMs are

 deficient and no exception applies, summary judgment must be granted on her vicarious liability

 claims.

           B. 42 U.S.C. § 1983

           Section 1983 “provides a remedy for the violation of rights created by federal law.”

 Groman v. Twp. of Manalapan, 47 F.3d 628, 633 (3d Cir. 1995). To make out a Section 1983

 claim, “a plaintiff must demonstrate: (1) a person deprived him of a federal right; and (2) the person

 who deprived him of that right acted under color of state or territorial law.” Id. The standard for

 satisfying the “under color of law” requirement in Section 1983 cases is effectively the same as

 for demonstrating state action under the Fourteenth Amendment. Benn v. Universal Health Sys.,

 Inc., 371 F.3d 165, 169 n.1 (3d Cir. 2004) (citing Rendell-Baker v. Kohn, 457 U.S. 830, 838




                                                     11
Case 1:18-cv-10964-RBK-JS Document 58 Filed 07/02/20 Page 12 of 15 PageID: 1035



 (1982)). The plaintiff bears the burden of proof to establish that the Defendant was acting under

 color of law. Groman, 47 F.3d at 638.

        If the defendant is an ostensibly private entity, the plaintiff must show that “there is a

 sufficiently close nexus between the State and the challenged action of the regulated entity so that

 the action of the latter may be fairly treated as that of the State itself.” Leshko v. Servis, 423 F.3d

 337, 339 (3d Cir. 2005). “The purpose of this requirement is to assure that constitutional standards

 are invoked only when it can be said that the State is responsible for the specific conduct of which

 the plaintiff complains.” Id.

        Here, Defendants argue that no cognizable claim under 42 U.S.C. § 1983 can be asserted

 against Lourdes and Dr. Rowshan because they are private actors, and therefore are not amenable

 to suit under Section 1983. (Def. Brief A at 11–12.) Plaintiff’s argument is that Lourdes is a state

 actor because it receives public funds, including Medicare and Medicaid funds, and is subject to

 state and federal regulation, and that whether Dr. Rowshan is a state actor depends on whether he

 was involved with state action as an agent of Lourdes. (See Pl. Brief B at 19.)

        Plaintiff is simply wrong. Private hospitals are not transformed into state actors merely

 because they received federal and state funding and are subject to accompanying regulations. See

 Schneller v. Crozer Chester Med. Ctr., 387 F. App’x 289, 293 (3d Cir. 2010) (noting that “[t]his

 argument has been considered and repeatedly rejected by the Supreme Court in similar cases

 (citing Blum v. Yaretsky, 457 U.S. 991, 1010–11 (1982); Rendell-Baker v. Kohn, 457 U.S. 830,

 840 (1982); Hodge v. Paoli Memorial Hospital, 576 F.2d 563 (3d Cir. 1978)). Plaintiff has failed

 to establish the necessary “close nexus” between the State and Lourdes’ actions to show that

 Lourdes and Dr. Rowshan are state actors, meaning that summary judgment must be granted on

 her Section 1983 claim.




                                                   12
Case 1:18-cv-10964-RBK-JS Document 58 Filed 07/02/20 Page 13 of 15 PageID: 1036



        B. Lourdes is Entitled to the Protection of N.J.S.A. 2A:53A–8

        The New Jersey Charitable Immunity Act protects charitable, religious, and hospital

 organizations from negligence liability. Section 2A:53A-7(a) completely immunizes entities

 “organized exclusively for religious, charitable or educational purposes” from negligence actions

 brought by “beneficiaries” of those entities’ activities, while Section 2A:53A-7(b) immunizes

 nonprofit hospitals in particular from any such negligence action. Section 2A:53A-8, however,

 provides that “notwithstanding” the blanket immunity of § 2A:53A-7, any “nonprofit corporation,

 society or association organized exclusively for hospital purposes” shall be liable in a negligence

 action for no more than $250,000, inclusive of interest and costs. Thus, as the Supreme Court of

 New Jersey has explained,

        By the plain language of N.J.S.A. 2A:53A-7 and -8, a hospital is subject to limited
        liability under section 8 if it is formed as a nonprofit corporation, society, or
        association, is organized exclusively for hospital purposes, was promoting those
        objectives and purposes at the time the plaintiff was injured, and the plaintiff was a
        beneficiary of the activities of the hospital.

 Kuchera v. Jersey Shore Family Health Ctr., 111 A.3d 84, 90 (N.J. 2015). Further, as remedial

 legislation, the Charitable Immunity act is construed liberally. Id. (citing N.J.S.A. 2A:53A–10).

        Defendants assert that Lourdes is entitled to the immunity of N.J.S.A. 2A:53A–8 and the

 $250,000 cap on damages because it is a nonprofit corporation organized for hospital and

 charitable purposes. (Def. Brief B at 6–7). Plaintiff disputes Lourdes’ entitlement to limited

 liability under N.J.S.A. 2A:53A–8 on the grounds that Lourdes is not actually a “nonprofit”

 corporation and because Lourdes was grossly negligent in its provision of care to Lee White.

        Plaintiff’s first argument is without merit. According to the Division of Health of New

 Jersey, Lourdes is licensed as a general acute care hospital. (Doc. 38-5 (“Def. Brief B Ex. D”) at

 2.) And according to Lourdes’ Certificate of Incorporation, it is a corporation organized and




                                                 13
Case 1:18-cv-10964-RBK-JS Document 58 Filed 07/02/20 Page 14 of 15 PageID: 1037



 operated exclusively for charitable, religious, educational and scientific purposes within the

 meaning of Section 501(c)(3) of the Internal Revenue Code. (Doc. 38-5 (“Def. Brief B Ex. C”) at

 2.) The Form 990 provided by Plaintiff also shows that Lourdes is organized as a nonprofit

 organization within the meaning of Section 501(c)(3) of the Internal Revenue Code. (See Doc. 45-

 2 (“Pl. Brief C Ex. B”) at 3.) While Plaintiff has produced evidence that Lourdes is part of a larger

 health system that generates a large amount of revenue, she fails to provide any evidence that

 Lourdes exists to earn a profit. (Doc. No. 43-2 at 3–4). Therefore, Lourdes is a nonprofit

 corporation organized for hospital purposes within the meaning of N.J.S.A. 2A:53A-8.1

         By contrast, Plaintiff’s second argument has some merit. The Charitable Immunity Act, as

 a whole, does not immunize nonprofit entities for intentional, reckless or grossly negligent

 conduct, meaning that neither Section 7 nor Section 8 applies to gross negligence. See Ptaszynski

 v. Atl. Health Sys., Inc., 111 A.3d 111, 121 (N.J. Super. Ct. App. Div. 2015). Consequently, if

 Plaintiff is able to establish at trial that Lourdes’ was grossly negligent (was acting with a higher

 level of culpability), the Act will not apply. However, if Plaintiff is only able to establish mere

 negligence, Lourdes will be shielded by the Act’s damages cap.

 IV.     CONCLUSION

         For the reasons stated above, the Court GRANTS Defendants’ first Motion for Summary

 Judgment (Doc. No. 37) and GRANTS IN PART and DENIES IN PART Defendants’ second

 Motion for Summary Judgment (Doc. No. 38). Plaintiff’s vicarious liability claims against Lourdes

 and Dr. Rowshan based on the acts of Lourdes’ employees other than Dr. Rowshan are

 DISMISSED WITH PREJUDICE for failure to file a sufficient AOM; Plaintiff’s Section 1983



 1
  Plaintiff appears to principally rely on case law discussing whether a corporation is organized for charitable
 purposes under N.J.S.A. 2A:53A–7(a). Because defendant only seeks to invoke the protection of N.J.S.A. 2A:53A–
 8, such case law is inapposite.


                                                       14
Case 1:18-cv-10964-RBK-JS Document 58 Filed 07/02/20 Page 15 of 15 PageID: 1038



 claims against Lourdes and Dr. Rowshan are DISMISSED WITH PREJUDICE; and Lourdes is

 entitled to a cap on damages under the New Jersey Charitable Immunity Act if Plaintiff is only

 able to establish negligence. An Order follows.



 Dated: July 2, 2020                                      /s/ Robert B. Kugler
                                                          ROBERT B. KUGLER
                                                          United States District Judge




                                                   15
